DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Such claim limitation(s) is/are: means for holding in claims 9/11/17, corresponding to retaining elements 42; Fig. 9; and drain element in claims 4, 13, and 19, corresponding to 56; Fig. 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305).
Regarding claim 1, Lau discloses a particulate catch basin (see annotated Fig. 5 below, hereinafter Fig. A) device for capturing particulates flowing through a condensate drain line of an air conditioner system, the device comprising: a head apparatus (Fig. A) comprising a top portion (Fig. A), a bottom portion (Fig. A), and a side wall (Fig. A), wherein the side wall comprises an inlet aperture (Fig. A) and an outlet aperture (Fig. A); a container (Fig. A) in which particulates are captured from a condensate (“debris” – 135), wherein a top open portion of the container (see top of container; Fig. A) is detachably connectable (via threaded portion 132 of container; Fig. A) to the bottom portion (Fig. A) of the head apparatus; a condensate line (Fig. 

    PNG
    media_image1.png
    583
    810
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 5 of Lau

Nocera teaches the container (lower portion 3; Fig. 1) is clipped onto the head (upper portion 1) apparatus using one or more clips, clamps, snaps, latches, or a combination thereof (see linking means 4, which includes at least one “clip” - 9 of a “snap-type” - ¶[0037], and thus is considered to read on all of the limitations at issue), in order to provide an attachment means which is not prone to deformation, provides a leak-tight seal, and allows the user to remove the container without resorting to tools (¶[0012-0015]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the linking means of Nocera, in order to provide an attachment means which is not prone to deformation, provides a leak-tight seal, and allows the user to remove the container without resorting to tools (¶[0012-0015]).
Regarding claim 3, Lau discloses the limitations of claim 1, and Lau further discloses the condensate line comprises a drain portion (Fig. A) that comprises the open end (open end thereof); and wherein the drain portion is oriented downward inside the container (Fig. A) so that the open end is configured at a first position that is lower than a second position that is a lowest point within an interior of the condensate line where the condensate line connects to the inlet aperture.
Regarding claim 6, Lau discloses the limitations of claim 1, and Lau further discloses the condensate water (180; Fig. 5) from the air handler enters the container through the head apparatus from the condensate line and collects within the container so that a maximum water 
Regarding claim 10, Lau discloses the limitations of claim 1, and Lau further discloses the condensate line (Fig. A) is part of an existing air conditioner system (A/C system 12; Fig. 5) and the head apparatus (Fig. A) is installable so as to be connected to the existing air conditioner system.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305) and in further view of Volk (US20110271704).
Regarding claim 2, Lau teaches the limitations of claim 1, and Lau does not teach one or more parts of the particulate catch basin device are constructed from a transparent material.
Volk teaches wherein the head apparatus, the container, or both are constructed from a transparent material (“transparent" - ¶[0034-0040] & "basin" - 103, "top structure" - 105; Fig. 1A), in order to monitor the function of the condensate catch without disassembling the apparatus (¶[0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include wherein the heat apparatus, the container, or both are constructed from a transparent material as taught by Volk, in order to monitor the function of the condensate catch without disassembling the apparatus (¶[0034]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305) and Holbrook (US1768599). 
Regarding claim 4, Lau teaches the limitations of claim 1, and Lau does not teach a drain element is connected to the open end of the condensate line; and wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container.
Holbrook teaches a drain element (28; Fig. 1) is connected to the open end of the condensate line (20; Fig. 1); and wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the drain element of Holbrook, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305) and in further view of Pummill (US20090218273).
Regarding claim 5, Lau teaches the limitations of claim 1, and Lau does not teach the container comprises an overflow trough attached to an outer surface of the container to catch condensate water when the container is detached from the head apparatus.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the overflow trough of Pummill, in order to contain any spilled fluid from the container during removal or installation of the container (¶[0008]).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305) and Meyers (US0576319).  
Regarding claim 8, Lau teaches the limitations of claim 1, and Lau does not teach an interior of the container is divided into a first section and a second section by a wall; wherein the wall does not extend to a bottom of the container; and wherein the condensate line enters the head apparatus at the first section and the drain line exits the head apparatus at the second section.
Meyers taches an interior of the container (A; Fig. 1) is divided into a first section and a second section by a wall (H; Fig. 1); wherein the wall does not extend to a bottom of the container; and wherein the condensate line (B; Fig. 1) enters the head apparatus at the first section and the drain line (E; Fig. 1) exits the head apparatus at the second section, in order to prevent siphoning of the water in the trap, thereby maintaining a reliable seal to effectually prevent backflow (Page 1, lines 85-95).
.
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Nocera (US20050229305) and in further view of Clark (US207644).  
Regarding claim 9, Lau teaches the limitations of claim 1, and does not teach the head apparatus comprises means for holding a chemical drain cleaner above the condensate water inside the container that the chemical drain cleaner is released into the condensate water inside the container when the drain line becomes clogged causing the water level within the container to rise so that the condensate water contacts the chemical drain cleaner.
Clark teaches the head apparatus (A; Fig. 1) comprises means for holding (E’; Fig. 1) a chemical drain cleaner above the condensate water inside the container that the chemical drain cleaner is released into the condensate water inside the container when the drain line becomes clogged causing the water level within the container to rise so that the condensate water contacts the chemical drain cleaner (“E’ is perforated, so that the water can enter into the same in case the trap is choked…the chamber is filled with potash or any other disintegrating compound, which is dissolved when the water rises by the choking of the trap, so as to attack the obstructing substances, destroy them, and restore automatically the effective working of the trap” – Page 1), in order to automatically restore the effective working of the trap in case of a clog (Page 1). 

Regarding claim 21, Lau teaches the limitations of claim 9, and  Clark further teaches the head apparatus comprises a lid that is removable to access the means for holding a chemical drain cleaner to install or replace the chemical drain cleaner as necessary (“cover…seated on an annular shoulder b” – Page 1).
Further regarding the claim limitation that the lid is removable, the courts have held making the apparatus separable where the prior art teaches it is integral does not distinguish over prior art, if it is considered desirable, for any reason to have them separable (See MPEP 2144.04 V, C). Because Clark sets forth it is desirable to make a lid removable (“…lime is replaced from time to time, and the cover is resealed” – Page 1, with respect to the cover of E; Fig. 1), it would have been obvious to someone with ordinary skill in the art before the effective filing date on the invention to modify Lau as modified by Clark to make the lid removable.
Claims 11-12 and 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Meyers (US0576319) and Clark (US207644).
Regarding claim 11, Lau teaches a particulate catch basin (see annotated Fig. 5 above, hereinafter Fig. A) device for capturing particulates flowing through a condensate drain line of an air conditioner system, the device comprising: a head apparatus (Fig. A) comprising a top portion (Fig. A), a bottom portion (Fig. A), and a side wall (Fig. A), wherein the side wall comprises an inlet aperture (Fig. A) and an outlet aperture (Fig. A); a container (Fig. A) in which particulates are captured from a condensate (“debris” – 135), wherein a top open portion of 
Lau does not teach wherein an interior of the container is divided into a first section and a second section by a wall, wherein the wall does not extend to a bottom of the container, and wherein the condensate line enters the head apparatus at the first section and the drain line exits the head apparatus at the second section
Lau does not teach an interior of the container is divided into a first section and a second section by a wall; wherein the wall does not extend to a bottom of the container; and wherein the condensate line enters the head apparatus at the first section and the drain line exits the head apparatus at the second section.
Meyers taches an interior of the container (A; Fig. 1) is divided into a first section and a second section by a wall (H; Fig. 1); wherein the wall does not extend to a bottom of the container; and wherein the condensate line (B; Fig. 1) enters the head apparatus at the first section and the drain line (E; Fig. 1) exits the head apparatus at the second section, in order to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the wall of Meyers to the trap of Lau, in order to prevent siphoning of the water in the trap, thereby maintaining a reliable seal to effectually prevent backflow (Page 1, lines 85-95).
Lau does not teach wherein the head apparatus comprises a lid that is removable to access a means for holding a chemical drain cleaner to install or replace the chemical drain cleaner as necessary; and wherein the means for holding holds the chemical drain cleaner above the condensate water inside the container so that the chemical drain cleaner is released into the condensate water inside the container when the drain line becomes clogged causing the water level within the container to rise so that the condensate water contacts the chemical drain cleaner.
Clark teaches the head apparatus comprises a lid (“cover…seated on an annular shoulder b” – Page 1) that is removable to access a means for holding (E’; Fig. 1) a chemical drain cleaner to install or replace the chemical drain cleaner as necessary; and wherein the means for holding holds the chemical drain cleaner above the condensate water inside the container so that the chemical drain cleaner is released into the condensate water inside the container when the drain line becomes clogged causing the water level within the container to rise so that the condensate water contacts the chemical drain cleaner (“E’ is perforated, so that the water can enter into the same in case the trap is choked…the chamber is filled with potash or any other disintegrating compound, which is dissolved when the water rises by the choking 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the chemical drain cleaner holding means of Clark, in order to automatically restore the effective working of the trap in case of a clog (Page 1).
Further regarding the claim limitation that the lid is removable, the courts have held making the apparatus separable where the prior art teaches it is integral does not distinguish over prior art, if it is considered desirable, for any reason to have them separable (See MPEP 2144.04 V, C). Because Clark sets forth it is desirable to make a lid removable (“…lime is replaced from time to time, and the cover is resealed” – Page 1, with respect to the cover of E; Fig. 1), it would have been obvious to someone with ordinary skill in the art before the effective filing date on the invention to modify Lau as modified by Clark to make the lid removable.
Regarding claim 12, Lau discloses the limitations of claim 11, and Lau further teaches the condensate line comprises a drain portion (Fig. A) that comprises the open end (open end thereof); and wherein the drain portion is oriented downward inside the container (Fig. A) so that the open end is configured at a first position that is lower than a second position that is a lowest point within an interior of the condensate line where the condensate line connects to the inlet aperture.
Regarding claim 14, Lau discloses the limitations of claim 11, and Lau further discloses the condensate water (180; Fig. 5) from the air handler enters the container through the head apparatus from the condensate line and collects within the container so that a maximum water level (this is a statement of intended use, and Lau is capable of having a maximum level directly above the drain pipe/alternatively, the bottom of switch 170 can be interpreted as a maximum water level, near the lower inner surface of the drain line; Fig. A) within the container is near a lower inner surface of the drain line (see surface of drain line; Fig. A) so that excess condensate water flows out of the drain line.
.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Meyers (US0576319), Clark (US207644) and Nocera (US20050229305).
Regarding claim 22, Lau teaches the limitations of claim 11, and Lau does not teach wherein the container is clipped onto the head apparatus using one or more clips, clamps, snaps, latches, or a combination thereof. 
Nocera teaches the container (lower portion 3; Fig. 1) is clipped onto the head (upper portion 1) apparatus using one or more clips, clamps, snaps, latches, or a combination thereof (see linking means 4, which includes at least one “clip” - 9 of a “snap-type” - ¶[0037], and thus is considered to read on all of the limitations at issue), in order to provide an attachment means which is not prone to deformation, provides a leak-tight seal, and allows the user to remove the container without resorting to tools (¶[0012-0015]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the linking means of Nocera, in order to provide an attachment means which is not prone to deformation, provides a leak-tight seal, and allows the user to remove the container without resorting to tools (¶[0012-0015]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of in view of Meyers (US0576319), Clark (US207644), and Holbrook (US1768599). 
Regarding claim 13, Lau teaches the limitations of claim 11, and Lau does not teach a drain element is connected to the open end of the condensate line; and wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container.
Holbrook teaches a drain element (28; Fig. 1) is connected to the open end of the condensate line (20; Fig. 1); and wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the drain element of Holbrook, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Clark (US207644).  
Regarding claim 17, Lau discloses a method for capturing and removing particulates in a flow of condensate water from an air handler of an air conditioner system (see annotated Fig. 5, hereinafter Fig. A), the method comprising the steps of: (a) connecting a particulate catch 
Lau does not teach wherein the head apparatus comprises means for holding that holds the chemical drain cleaner above the condensate water inside the container so that the chemical drain cleaner is released into the condensate water inside the container when the 
Clark teaches wherein the head apparatus (A; Fig. 1) comprises means for holding (E’; Fig. 1) that holds the chemical drain cleaner above the condensate water inside the container so that the chemical drain cleaner is released into the condensate water inside the container when the drain line becomes clogged causing the water level within the container to rise so that the condensate water contacts the chemical drain cleaner (“E’ is perforated, so that the water can enter into the same in case the trap is choked…the chamber is filled with potash or any other disintegrating compound, which is dissolved when the water rises by the choking of the trap, so as to attack the obstructing substances, destroy them, and restore automatically the effective working of the trap” – Page 1), in order to automatically restore the effective working of the trap in case of a clog (Page 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the chemical drain cleaner holding means of Clark, in order to automatically restore the effective working of the trap in case of a clog (Page 1).
Regarding claim 18, Lau discloses the limitations of claim 17, and Lau further discloses the steps of: (d) detaching the container from the head apparatus and emptying the container of particulates captured within the container from the condensate water; and (e) reattaching the container to the head apparatus (see ¶[0018-0020], in which the removable receptacle 130 is removed for cleaning).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Clark (US207644) and Holbrook (US1768599). 
Regarding claim 19, Lau teaches the limitations of claim 17, and Lau does not teach step (a) of the method further comprises the step of: (f) connecting a drain element to the open end of the condensate line; wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container; and wherein the drain element open end is positioned lower than a maximum water level inside the container.
Holbrook teaches step (a) of the method further comprises the step of: (f) connecting a drain element (28; Fig. 1) to the open end of the condensate line (20; Fig. 1); wherein the drain element comprises a connecting end that connects to the open end of the condensate line and a drain element open end that allows condensate water to flow out of the drain element and into the container; and wherein the drain element open end is positioned lower than a maximum water level inside the container, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the drain element of Holbrook, in order to extend the condensate line to the desired level via a removable extension (Page 2, lines 10-20).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US20160320088) in view of Clark (US207644) and Meyers (US0576319).  

Meyers taches an interior of the container (A; Fig. 1)  is divided into a first section and a second section by a wall (H; Fig. 1); wherein the wall does not extend to a bottom of the container so that an opening exists at the bottom of the container between the first section and the second section; wherein the condensate line (B; Fig. 1) enters the head apparatus at the first section so that particulates are forced downward by gravity and by flow of the condensate water toward the bottom of the container where they collect; wherein the condensate water flows through the opening from the first section into the second section; and wherein condensate water exits through the drain line (E; Fig. 1), which exits the head apparatus at the second section, in order to prevent siphoning of the water in the trap, thereby maintaining a reliable seal to effectually prevent backflow (Page 1, lines 85-95).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to include the wall of Meyers .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted the 35 USC 112 (b) rejections have been obviated by the present amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763